DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/431,580 filed on June 4, 2019 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the autonomous vehicle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 5, 6, 10- 13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eng et al. (US 2013/0103259 A1).
In regard to claim 1, Eng et al. discloses a method for implementing a preemptive suspension control system for a vehicle, comprising:
acquiring data from one or more sensors on the vehicle (see at least Fig. 2 elements 102, 104); 
identifying one or more conditions on a road from the data; determining a next action for the autonomous vehicle based on the one or more conditions (see at least Fig. 2 elements 102, 104); and
outputting a signal causing the autonomous vehicle to act in accordance with the next action (see at least Fig. 2).

In regard to claim 2, Eng et al. discloses wherein determining the next action based on the one or more road conditions further comprises:
determining a size of the one or more road condition based on the data (see at least [0022]); and
determining the next action based on the size of the one or more road conditions (see at least Fig. 2  and [0032], [0029]).

In regard to claim 3, Eng et al. discloses wherein determining the size of the one or more road conditions further comprises:
analyzing data acquired from a LiDAR corresponding to the one or more road conditions (see at least [0013]); and
determining the size of the one or more road conditions based on the data acquired from the LiDAR (see at least [0013]);
wherein the one or more sensors on the autonomous vehicle include one or more LiDARs, one or more radars, and one or more cameras (see at least [0013]).

In regard to claim 5, Eng et al. discloses wherein determining the next action based on the one or more road conditions further comprises:
wherein the preemptive suspension control system is a feedforward control augmented with a feedback control (see at least abstract, [0014], [0010], [0027], [0036]).

In regard to claim 6, Eng et al. discloses responsive to determining the next action based on the one or more road conditions outputting by the preemptive suspension control system a signal to adjust one or more suspension components of the autonomous vehicle prior to outputting a signal causing the autonomous vehicle to act in accordance with the next action (see at least Fig. 2 and [0018], [0036], [0037]).

In regard to claim 10, Eng et al. discloses wherein the one or more road condition includes at least one of a debris, bump, pothole, a sinkhole, or an uneven pavement (see at least [0022], [0028], [0030]).

Claims 11-13 and 16-18 recite substantially the same limitations as claims 1, 5 and 6.   As such, claims 11-13 and 16-18 are rejected for substantially the same reasons given for claims 1, 5 and 6 above and are incorporated herein.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4, 7-9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eng et al. (US 2013/0103259 A1) in view of Connor (US 2017/0285646 A1).
In regard to claims 4, 7-9, 14, and 19, Eng et al. meets the limitations of claims 1, 2, 13 and 16 but does not particularly disclose:
 wherein determining the next action based on the size of the one or more road conditions includes one of directing the autonomous vehicle to accelerate or directing the autonomous vehicle to decelerate.

determining that a neighboring lane is clear of moving vehicles; and
determining the next action based on the neighboring lane being clear of moving vehicles.
 wherein determining the neighboring lane is clear of moving vehicles further comprises:
utilizing one or more radars to detect presence of moving vehicles in the neighboring lane. 
 wherein determining the next action based on the neighboring lane being clear of moving vehicles includes directing the autonomous vehicle to move into the neighboring lane after the preemptive suspension control system has adjusted the one or more suspension components of the autonomous vehicle.
Connor, in the same field of endeavor, discloses wherein determining the next action based on the size of the one or more road conditions includes one of directing the autonomous vehicle to accelerate or directing the autonomous vehicle to decelerate (see at least [0052], [0024], [0011], [0027]).
wherein determining the next action based on the one or more road conditions further comprises:
determining that a neighboring lane is clear of moving vehicles (see at least [0011], [0012], [0027]); and determining the next action based on the neighboring lane being clear of moving vehicles (see at least [0011], [0012], [0027]).

utilizing one or more radars to detect presence of moving vehicles in the neighboring lane (see at least [0027] and Fig. 2).
 wherein determining the next action based on the neighboring lane being clear of moving vehicles includes directing the autonomous vehicle to move into the neighboring lane after the preemptive suspension control system has adjusted the one or more suspension components of the autonomous vehicle (see at least [0027] and Fig. 2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eng et al. with the disclosure of Connor because such modification would improve safety and avoiding collisions by implementing safeguards and taking over control of the vehicle.

8.	Claim 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eng et al. (US 2013/0103259 A1) in view of Connor (US 2017/0285646 A1) as applied to claims 14 and 16 and further in view of Braunberger et al.  (US 2010/0217507).
In regard to claims 15 and 20, the combination of Eng et al. and Connor meets the limitations of claims 14 and 16 but does not particularly disclose responsive to performing the next action, further adjusting the one or more suspension components while the next action occurring.
Braunberger et al. discloses the above limitation (see at least [0081]).
would improve safety.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Sridhar et al. (US 2019/0079539A1) and Aikin (2018/0079272)) define general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661